DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on May 4, 2020, the applicants have canceled claims 2, 4, 6-7, 11, 16-17, 19-20 and 26-29; amended claims 5, 8-10, 12-15, 18, 21-23, 25 and 30-31 and furthermore, have added new claims 32-35.
3. Claims 1, 3, 5, 8-10, 12-15, 18, 21-25 and 30-35 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pancreatic cancer, does not reasonably provide enablement for treating every known cancer in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches inhibitory effect of instant compounds on Adrenomedullin receptor 2 (AM2) subtype as shown in tables 5 and 6 on pages 335-337. The specification also mentions on page 335, lines 6-7 that the compounds inhibited tumor growth. However, the specification does not teach which cell lines representing different tissues were used in these assays and furthermore, no specific data is present in the specification. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where AM2 receptor antagonists are well known in the art to have therapeutic utility such as treating pancreatic cancer as shown by Avgoustou (ACS Pharmacol. Transl. Sci., cited on applicant’s form 1449) and Ishikawa (Oncogene, cited on applicant’s form 1449). However, there is no teaching either in the specification or prior art references provided showing well established utility of AM2 receptor antagonists for treating every known cancer in the art. There are no working examples present showing efficacy of instant .

Allowable Subject Matter
7. The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3, 5, 8-10, 12-15, 18, 21-25 and 34-35 are allowed since the instant compounds of formula (I) and pharmaceutical compositions comprising these compounds are neither disclosed nor obvious over the prior art. In the prior art, Bell (U.S. Patent 7,989,624) discloses compound 7 (see col. 42, lines 56-66) which is closely related to the instant compounds. However, the compound of Bell differs from the instant compounds by lacking X-NR2R3 group attached to the phenyl ring and furthermore, there is no teaching, guidance or motivation in the prior art to modify the compound of Bell to prepare instant compounds.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625